Citation Nr: 1753511	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  07-38 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for left knee degenerative joint disease.

2. Entitlement to a disability rating in excess of 20 percent for right knee degenerative joint disease.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. Jurisdiction later transferred to the RO in Waco, Texas. 

The Board most recently remanded these matters for further development in January 2017. The file has since been returned to the Board for appellate review. 

Although the Agency of Original Jurisdiction (AOJ) included six other increased rating issues in the June 2017 supplemental statement of the case, the Board does not have appellate jurisdiction over those issues.  See 38 C.F.R. § 20.200 (2017).  Further, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See Veteran Benefits Administration (VBA) Fast Letter No. 13-13 (June 17, 2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was afforded VA examinations for his knee disability in April 2017. The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016). The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Board notes that the January 2017 remanded the case in order to conduct an examination compliant with Correia. The April 2017 VA examination did not comply with Correia because it appears the examiner did not test passive motion weight-bearing and nonweight-bearing. The Board finds there was not substantial compliance with the January 2017 remand. See Stegall v. West, 11 Vet. App. 268 (1998). Thus a remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

In addition, the outcome of the claim for TDIU could be affected by the results of development ordered on remand; therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issue of increased disability rating for the Veteran's knee disabilities, and adjudication of entitlement to a TDIU should be deferred pending the proposed development. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's knee disabilities. 

2. Schedule the Veteran for a VA knee examination to determine the severity of his knee disabilities. In accordance with Correia, the range of motion and pain levels should be tested actively and passively, in weight-bearing, nonweight-bearing, and after repetitive use. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

a. The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

b. The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The Veteran's reports of the effects, frequency, and duration of flare-ups should be recorded with as much specificity as possible. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


